DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, the claims are apparatus claims, not method claims, therefore the recitation of “door is selectively moved” is improper and should be changed to ‘selectively moveable’.
In claim 4, “substantially perpendicular” is a term of degree which has not been provided with guidance in the specification to determine its metes and bounds.
In claims 12 and 20, the same term of degree issue as above applies to “substantially planar”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuhiro (JP 2016-43752).

Regarding claim 1, Yasuhiro teaches an air handling system of an hvac system for a vehicle comprising: a housing (20) including a mixing and conditioning section (Fig. 1) having an evaporator core (30) and a heater core (40) disposed therein, the heater core disposed downstream from the evaporator core (see airflow lines in Fig. 1) with respect to a direction of flow of air; a first primary door disposed intermediate the evaporator core and heater core (53) and a second primary door disposed downstream from the heater core (55).

Regarding claim 9, Yasuhiro teaches an air handling system of an hvac system for a vehicle comprising: a housing (20) configured to convey air therethrough and having first (lower) and second (upper) walls (20), the housing including a mixing and conditioning section (Fig. 1) having an evaporator core (30) and heater core (40) therein, the heater core downstream of the evaporator core (Fig. 1; see air flow lines) and spaced from the first and second walls (see Fig. 1); a first primary door (53) selectively prevents air from flowing through the heater core or an area (25) between the first wall and the heater core (see Figs. 1-2); a second primary door (55) selectively prevents air from flowing through an area (26) between the second wall and the heater core (see Figs. 1-2).

Regarding claim 16, Yasuhiro teaches an air handling system of an hvac system for a vehicle comprising: a housing (20) including a mixing and conditioning section (Fig. 1); an evaporator core (30) disposed int eh mixing and conditioning section (Fig. 1); a heater core (40) disposed downstream from the evaporator core (Fig. 1; see flow lines) and positioned to divide the housing into first (26), second (through 40), and third (25) flow zones for receiving first through third partial flows of the air; a first sliding door (53) selectively preventing air from flowing through the second and third flow zones (Figs. 1-2); and a second sliding door (55) selectively preventing air from flowing through the first flow zone (Figs. 1-2).

Yasuhiro further teaches that: the first and second primary doors are sliding doors (Figs. 1-2), per claims 2-3 and 11; the heater core is between the first (lower 20) and second (upper 20) walls of the housing and is positioned perpendicular to a direction of airflow (Figs. 1-2), per claim 4; the first primary door is moveable between first and second positions (Figs. 1-2) wherein in the first position it prevents air flow through the heater core (Fig. 2) and in the second position it permits airflow through the heater core (Fig. 1), per claims 5 and 14; the second primary door is selectively moveable between first and second positions (Figs. 1-2) wherein the first position permits airflow above the heater core (Fig. 2) and the second position prevents airflow above the heater core (Fig. 1), per claims 6 and 15; the first primary door is between the evaporator core and heater core (Figs. 1-2) and the second primary door is downstream of the heater core (Figs. 1-2), per claim 10; the primary doors include rotary shafts (60, 61) having first engaging features (teeth; Figs. 1-2) and a planar door (53, 55; Figs. 1-2) having second engaging features (57, 58) configured to cooperate with the first engaging feature to cause the door to move in a linear direction (Figs. 1-2), per claims 12 and 20; the first engaging feature is circumferentially spaced teeth projecting radially outward from an axis of rotation of the shaft (Figs. 1-2) and the second engaging feature is a plurality of linearly spaced teeth formed on the door (57, 58), per claim 13; the second sliding door is downstream from the heater core (see Figs. 1-2), per claim 17; the first and third partial flows of air are cool flows (see Figs. 1-2; they only interact with the evaporator) and the second partial flow is a warm flow (it interacts with both the evaporator and the heater; see Figs. 1-2), per claim 18; the first sliding door is above the heater core and the second is below it (up-down directions are not specified in the prior art and therefore are interpreted in the manner consistent with the claim requirement), per claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Kurokawa (US 6,450,246).

Regarding claim 7, Yasuhiro does not teach partial reception of the second primary door in a secondary chamber extending outwardly from the housing.
Kurokawa teaches that it is old and well-known to form primary doors (D) which are partially received in a secondary chamber extending outwardly from the housing (S2; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the second primary door of Yasuhiro with the secondary chamber taught by Kurokawa in order to provide support for the extremity of the door.

Regarding claim 8, Yasuhiro does not teach a delivery section.
Kurokawa teaches that it is old and well-known to provide a delivery section (6-9; Fig. 1) downstream form the mixing and conditioning section (1, 3, 4, D; Fig. 1), the delivery section including a plurality of distribution doors (6a-8a) and outlets (6-8).
It would have been obvious to provide the device of Yasuhiro with a delivery section, as taught by Kurokawa, in order to allow for distribution of the conditioned air to users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763